Filed 6/15/22




                        CERTIFIED FOR PARTIAL PUBLICATION*


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIFTH APPELLATE DISTRICT

 D.D., a Minor, etc., et al.,
                                                                    F080947
            Plaintiffs and Appellants,
                                                       (Super. Ct. No. BCV-17-100760)
                   v.

 DAVID PITCHER,                                                   OPINION
            Defendant and Respondent.



        APPEAL from a judgment of the Superior Court of Kern County. David R.
Lampe, Judge.
        Rodriguez & Associates, Noah J. Moss for Plaintiffs and Appellants.
        Law Offices of Raquel Birch and Tomas J. Ross; Dentons US, Michael Barnes
and David Simonton for Defendant and Respondent.
                                         -ooOoo-




        *Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of parts I.A., I.C., I.D., and II. of the
Discussion.
       Plaintiff D.D., a minor, by and through his guardian ad litem, Carlos M., appeals
from a judgment entered after a jury trial, and from an order denying his motion for a
new trial. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On April 5, 2017, D.D.’s guardian ad litem filed suit against David Pitcher and his
spouse, Heather Kann, (collectively, defendants) for damages resulting from personal
injuries suffered by D.D. in connection with a bicycle accident that occurred on
February 22, 2016, at defendants’ residence in Bakersfield, California. D.D. was six
years old at the time of the incident.
       In his complaint, D.D. alleged causes of action for general negligence and
premises liability. D.D. alleged, in part: “As a result of [Pitcher]’s negligence, [D.D.]
was struck and run over by a bicycle, thereby causing the injuries and damages
complained of herein.” On August 23, 2018, the cause of action for premises liability
was “[r]emov[ed]” (italics omitted) from the complaint and Kann was “[r]emoved” as a
defendant.
       Trial commenced on November 18, 2019. During their respective trial
testimonies, D.D. and Pitcher gave different accounts of how the bicycle accident
occurred. D.D. testified he had been riding his neighbor’s bicycle, became tired, and
decided to rest on Pitcher’s lawn. He was “sitting down at a tree,” with his helmet on and
his leg “sticking out.” He had been sitting there for approximately five minutes when he
saw Pitcher’s son and then Pitcher approaching him. Pitcher was riding a bicycle. D.D.
testified Pitcher rode across the grass and the wheel of his bike ran across D.D.’s left leg.
As a result, D.D. suffered a broken leg.
       On cross-examination, D.D. acknowledged that, at deposition, he originally
testified he was “flat on [his] back with [his] head against the tree” and that, later in the
deposition, he testified he was “sitting on [his] bottom with [his] back against the tree.”
At trial, he confirmed he was not lying on his back.

                                              2.
       D.D. also acknowledged that, at deposition, he testified he was facing his
neighbor’s house (i.e., that of Mayra A.1) situated to the east of Pitcher’s home, and that
he was not facing Pitcher’s house. At trial, he clarified his body was facing north toward
Pitcher’s home but his head was turned towards Mayra’s house.
       Defense counsel commented, “at your deposition you told me you didn’t see . . .
Pitcher,” to which D.D. responded, “No, because look, I was looking over there for a
little while and then like facing forward. And then when I heard a noise before I didn’t, I
looked over there and I saw [Pitcher’s] son and [Pitcher] racing.” Defense counsel read
from D.D.’s deposition testimony in which D.D. testified he heard Pitcher and his son
laughing, concluded they were racing, thought they were on the street but did not know
they were on the sidewalk, and did not see them.
       Pitcher testified he, his wife, and their son had gone for a bike ride on the day in
question. On their return home, Pitcher was riding on the sidewalk at approximately 10
miles per hour. His son was ahead of him and his wife was behind him. They were
traveling east as they approached their home on the north side of the street. He testified
his son cut across their grass to get to their driveway and he did the same. As he made
the turn, he saw D.D. dart between two cars and ride onto defendants’ property. Pitcher
had only a split second to react. He grabbed his brakes but realized he was not going to
be able to stop. He tried to “bail off” the bicycle but was still on it when he and D.D.
collided. The majority of his weight was still on the bike when the collision occurred.
He testified the collision occurred on his driveway approximately a foot off of his grass.
D.D., still on his bike, fell to his right toward the remainder of the driveway. Pitcher was
unsure if his bicycle hit D.D.’s leg or D.D.’s bicycle. His bicycle landed atop D.D.’s
bicycle. Pitcher did not contest that the collision resulted in D.D.’s broken leg.


       1  Pursuant to California Rules of Court, rule 8.90, we refer to some persons by
their first names. No disrespect is intended.


                                             3.
       Additional testimony was given by the orthopedic surgeon who treated D.D.,
Pitcher’s biomechanical and bioengineering expert, and several percipient witnesses. To
the extent relevant, their testimonies will be discussed in later sections of this opinion.
       The jury determined, by special verdict, that Pitcher was not negligent. Judgment
was entered in favor of Pitcher and D.D. took nothing by way of his complaint.
                                         DISCUSSION
       D.D. challenges the trial court’s rulings on three motions in limine. The first
motion in limine sought permission for D.D.’s counsel to give a brief opening statement
prior to voir dire questioning. The remaining two motions sought to exclude testimony
from two witnesses. D.D. also challenges the court’s denial of his motion for a new trial.
We discuss those issues below.
I.     MOTIONS IN LIMINE
       A.       Standard of Review*
       “ ‘Generally, where a trial court has discretionary power to decide an issue, an
appellate court is not authorized to substitute its judgment of the proper decision for that
of the trial judge. The trial court’s exercise of discretion will not be disturbed on appeal
in the absence of a clear showing of abuse, resulting in injury sufficiently grave as to
amount to a manifest miscarriage of justice. [Citations.]’ [Citation.] ‘ “The appropriate
test for abuse of discretion is whether the trial court exceeded the bounds of reason.” ’ ”
(Brawley v. J.C. Interiors, Inc. (2008) 161 Cal.App.4th 1126, 1137.)
       “Like many evidentiary rulings, orders on motions in limine are generally
reviewed for abuse of discretion.” (McMillin Companies, LLC v. American Safety
Indemnity Co. (2015) 233 Cal.App.4th 518, 529.) Similarly, the abuse of discretion
standard applies to a “ ‘trial court’s conduct of the voir dire of prospective jurors.’ ”
(Alcazar v. Los Angeles Unified School Dist. (2018) 29 Cal.App.5th 86, 94 (Alcazar).)

       *   See footnote, ante, page 1.


                                              4.
       B.      Motion In Limine No. 1 (Brief Opening Statement)
               1. The Hearing on Motion In Limine No. 1.
       In his motion in limine No. 1, D.D.’s counsel requested permission to make a brief
opening statement prior to voir dire questioning. Defense counsel opposed the motion as
“unnecessary,” “a waste of time,” and argued it “might precondition the jury.”
       The trial court granted the motion on the following conditions: “It must be written
verbatim, exchanged with counsel and filed with the Court. It must be less than 250
words and read to the jury verbatim. . . . [¶] . . . [¶] . . . Exchange it, give to me, and I’ll
consider it. But that’s why I want it written out. Because I don’t want the first thing that
the jury hears is an objection and a sidebar.” The court stated, “You can read it to the
jury if it’s approved, if I’ve approved it. But I’ll hear any objections before either
counsel read their [brief] opening.”
       D.D.’s counsel submitted a brief opening statement to the trial court which read:
“Brutal honesty. Brutal honesty is something I’m going to ask each one of you for when
we get to talk to each other. So it’s only fair that I start by being brutally honest with
you. [¶] I’m here because of a lawsuit by one neighbor against another. My client,
[D.D.], was on the Defendants’ property at the time of his injuries. [D.D.] was six years
old. . . . Pitcher . . . was 42. [¶] There’s a dispute about how [D.D.] was injured. [¶]
We’ve sued [Pitcher] for negligence. We’re going to ask you to sign off on a money
verdict compensating [D.D.] for a broken leg after we prove our case. [¶] Brutal
honesty. Does it turn you off, hearing about a lawsuit by one neighbor against another?
Maybe you’d like to hear a little more. [¶] The impact broke both the tibia and fibula of
[D.D.’s] left leg. He didn’t need surgery. He missed some school. When he returned to
school, [D.D.] went back in a wheelchair. The broken bones in his leg had to be reset, it
took months to heal. [¶] We’re blaming [Pitcher] for this. We’re going to ask for money
for physical pain, fear, physical impairment, and humiliation. [¶] Should I be afraid of
having you as a juror on this case? [¶] I believe in a fair fight. I’m looking for twelve

                                               5.
people who do as well. [¶] So thank you for listening. Please hold on to what you feel
inside and ask yourselves with brutal honesty if you can give us a fair fight.” (Italics
omitted.)
         The trial court did not approve the brief opening statement. The court explained:
“I’m going to sustain the objection to this [brief] opening. It contains matters . . . that are
properly the subject of voir dire, but—for instance, it refers to brutal honesty about brutal
honesty being something that counsel wants to hear from the jurors. That’s all
appropriate for voir dire but not for a [brief] opening statement. It tends to be
argumentative. It says we’re blaming [Pitcher] for this. This is all—tends toward
argument, so I’m going to sustain the objection to this [brief] opening statement. . . . And
I think the jury has heard the facts of the case from my statement.”
         When D.D.’s counsel asked for an opportunity to edit his brief opening statement,
the trial court stated, “Not in the time available. I just think this can all be—. . . you’re
really going to have the opportunity to do exactly what’s in that [brief] opening statement
as soon as you stand up to conduct your voir dire.” The court continued, “I’ll announce
you can begin your voir dire and you’re going to tell the jury you want brutal honesty
from them and that this is a case about suing for damages and—all that is properly the
subject of voir dire. I just don’t want to characterize it as an opening statement.”
                  2. Issues Raised on Appeal.
         D.D. contends the trial court violated the plain language, as well as the “purpose
and spirit,” of Code of Civil Procedure section 222.5 by not allowing his counsel to give
a brief opening statement prior to voir dire questioning.2 D.D. also contends the court’s
restrictions on voir dire were arbitrary and unreasonable.




         2   All statutory references are to the Code of Civil Procedure unless otherwise
noted.


                                                6.
                 3. Section 222.5 and Its Legislative History.
       “The ‘interpretation of governing statutes is decided de novo by the appellate
court.’ [Citation.] ‘When we construe a statute, our “ ‘ “fundamental task . . .” ’ . . . ‘ “is
to ascertain the intent of the lawmakers so as to effectuate the purpose of the
statute.” ’ ” ’ ” (Alcazar, supra, 29 Cal.App.5th at p. 94.)
       Section 222.5 provides, in relevant part: “Upon the request of a party, the trial
judge shall allow a brief opening statement by counsel for each party prior to the
commencement of the oral questioning phase of the voir dire process.” (Id., subd. (d),
italics added.) The provision was enacted as an amendment to section 222.5, and went
into effect on January 1, 2018. (Sen. Bill No. 658 (2017–2018 Reg. Sess.) (Sen. Bill
No. 658); Stats. 2017, ch. 337, § 1, approved Sept. 27, 2017.) Prior to that amendment,
the relevant provision of section 222.5 read, “The trial judge should allow a brief opening
statement by counsel for each party prior to the commencement of the oral questioning
phase of the voir dire process.” (Former section 222.5, italics added; Assem. Bill
No. 1403 (2011–2012 Reg. Sess.); Stats. 2011, ch. 409, § 1, approved Oct. 2, 2011, eff.
Jan. 1, 2012.)
       “The word ‘shall’ is ordinarily ‘used in laws, regulations, or directives to express
what is mandatory.’ ” (Hogya v. Superior Court (1977) 75 Cal.App.3d 122, 133.)
“However, justice is not the slave of grammar, and ‘shall’ has sometimes been judicially
construed as directory[3] or permissive.” (Id. at p. 134.)
       In analyzing Senate Bill No. 658, the Senate Rules Committee described
amendments to section 222.5, as follows: “This bill . . . amends [s]ection 222.5 by
adjusting a handful of advisory (‘should’) provisions and making them mandatory.”


       3  A “directory” provision is “[a] provision in a statute . . . which is a mere
direction or instruction of no obligatory force, and involving no invalidating consequence
for its disregard, as opposed to an imperative or mandatory provision, which must be
followed.” (Black’s Law Dict. (4th ed. 1968 rev.) p. 547, col. 2.)


                                              7.
(Sen. Rules Com., Off. of Sen. Floor Analyses, Analysis of Sen. Bill No. 658 (2017–2018
Reg. Sess.) as amended Aug. 22, 2017, p. 5.) “[T]his bill seeks to find the proper balance
in the courtroom for ideal voir dire practices. On one side of the balance, the court must
be granted a certain level of discretion in guiding the proper questioning of prospective
jurors in a civil trial and in controlling the judge’s courtroom. On the other hand, counsel
for the parties must be given the appropriate leeway to conduct thorough and meaningful
voir dire.” (Id. at p. 7.) The analysis provides several examples of how the amendments
limit the trial court’s discretion through the use of the term “shall” but makes no mention
of the provision concerning brief opening statements. (Ibid.)
       Another legislative summary of Senate Bill No. 658 stated the bill “[c]larifies that
a trial judge should allow a brief opening statement by counsel for each party prior to the
commencement of the oral questioning phase of the voir dire process upon the request of
a party.” (Sen. Rules Com., Off. of Sen. Floor Analyses, 3d reading analysis of Sen. Bill
No. 658 (2017–2018 Reg. Sess.) as amended Aug. 21, 2017, p. 2, par. 11.) “After [the
judge asks standard preliminary questions], counsel for each party may provide a brief
opening statement (if allowed by the judge).” (Id. at p. 4.) These same statements were
included in an earlier analysis provided by the Assembly Committee on the Judiciary,
which added, “this bill clarifies that counsel has an affirmative duty to request the option
of making an opening statement before a court will determine whether the opening
statement will be allowed or not.” (Assem. Com. on Judiciary, Analysis of Sen. Bill.
No. 658 (2017–2018 Reg. Sess.) July 18, 2017, p. 8 [proposed amendment].)

              4. The Trial Court Had Discretion to Restrict the Content of the
                 Proposed Brief Opening Statement.
       “ ‘[I]t is not “a function of the examination of prospective jurors to educate the
jury panel to the particular facts of the case, to compel the jurors to commit themselves to
vote a particular way, to prejudice the jury for or against a particular party, to argue the
case, to indoctrinate the jury, or to instruct the jury in matters of law.” ’ ” (Alcazar,


                                              8.
supra, 29 Cal.App.5th at p. 97, italics omitted.) A trial court has discretion “to limit the
amount of case-specific facts the parties could put before the prospective jurors either
through [brief ]opening statements and/or their questioning.” (Ibid.)
       Alcazar was decided under the version of section 222.5 in effect immediately prior
to 2018. (Alcazar, supra, 29 Cal.App.5th at p. 96, fn. 3.) It determined a trial court’s
discretion to restrict content in brief opening statements was preserved by language of the
statute which provided the “ ‘scope of the examination conducted by counsel shall be
within reasonable limits prescribed by the trial judge in the judge’s sound discretion.’ ”
(Id. at p. 98, italics omitted.) Notably, the current version of section 222.5 retains nearly
identical language. (§ 222.5, subd. (b)(1) [“The scope of the examination conducted by
counsel shall be within reasonable limits prescribed by the trial judge in the judge’s
sound discretion subject to the provisions of this chapter.”].) We conclude a trial court
has discretion to restrict the content of a brief opening statement. Our conclusion is
consistent with the legislative history of section 222.5 which, despite use of the phrase
“shall allow a brief opening statement” (id., subd. (d)), indicates the trial judge retains the
discretion to allow or disallow a brief opening statement if it contains objectionable
matter. In so concluding, we also observe the maxim that statutes should be “construed
so as to avoid absurd or unreasonable results.” (Shephard v. Loyola Marymount Univ.
(2002) 102 Cal.App.4th 837, 846.) Were we to conclude a trial court lacks such
discretion, we would open the door to abuse of the litigation process and potentially
jeopardize parties’ rights to a fair trial.
       D.D. does not challenge or address the trial court’s evidentiary ruling that the brief
opening statement was argumentative. Accordingly, we accept the trial court’s
determination. (Salas v. Department of Transportation (2011) 198 Cal.App.4th 1058,
1074 (Salas) [failure to challenge evidentiary ruling and to support challenge “with
reasoned argument and citations to authority” results in a forfeiture].) Because a court



                                              9.
retains discretion to reject improper content in a brief opening statement, the proper
exercise of such discretion does not violate either the spirit or purpose of section 222.5.
              5. Additional Claims of Error as to Motion In Limine No. 1 are Rejected.
       D.D. makes a number of additional claims of error concerning the trial court’s
ruling on motion in limine No. 1. Specifically, D.D. contends the trial court’s procedures
violated subdivision (b)(1) of section 222.5, which provides a court shall permit voir dire
examination “without requiring prior submission of the questions unless a particular
counsel engages in improper questioning.” The record does not show the court required
counsel to submit voir dire questions before examining the jury panel and D.D. provides
no cogent argument as to why this provision applies to brief opening statements.
Accordingly, we reject this claim of error.
       D.D. also contends the trial court’s voir dire procedure was arbitrary and
unreasonable. He argues the court’s procedure was not contained in a standing trial order
or Rule of Court and that the time limits imposed by the court were arbitrary. D.D. points
to no authority suggesting the court’s procedure in managing the voir dire process must
be set forth in writing. Accordingly, we reject the contention. (See Salas, supra, 198
Cal.App.4th at p. 1074 [claim of error forfeited upon failure to cite authority].) We
likewise reject the contention the time limits set by the court were arbitrary. The jury
panel was assembled and the voir dire process was underway. The court was within its
authority to ensure the process continued without unnecessary delay and undue
inconvenience to the jury panel. (See Wesson v. Staples the Office Superstore, LLC
(2021) 68 Cal.App.5th 746, 766 [“[C]ourts have inherent authority to manage litigation
with the aim of protecting the parties’ rights and the courts’ ability to function.”].)

              6. D.D. Was Not Prejudiced By The Trial Court’s Decision Not to Allow
                 the Brief Opening Statement.
       “No judgment shall be set aside, or new trial granted, in any cause, on the ground
of misdirection of the jury, or of the improper admission or rejection of evidence, or for


                                              10.
any error as to any matter of pleading, or for any error as to any matter of procedure,
unless, after an examination of the entire cause, including the evidence, the court shall be
of the opinion that the error complained of has resulted in a miscarriage of justice.” (Cal.
Const., art. VI, § 13.) In order to obtain a reversal of the judgment, an appellant bears the
burden of demonstrating not only that the trial court committed error but also that the
error was prejudicial. (Christ v. Schwartz (2016) 2 Cal.App.5th 440, 455 (Schwartz).)
“Prejudice is not presumed.” (Ibid.)
       In determining whether D.D. was prejudiced by the trial court’s ruling, we ask
whether it “ ‘is reasonably probable that a result more favorable to the appealing party
would have been reached in the absence of the error.’ ” (Cassim v. Allstate Ins. Co.
(2004) 33 Cal.4th 780, 800.) Reasonable probability “ ‘does not mean more likely than
not, but merely a reasonable chance, more than an abstract possibility.’ ” (Ibid.)
       D.D. claims he was prejudiced because “[t]he end result [of the trial court’s ruling]
was a cumbersome voir dire wherein the trial judge, due to juror confusion, had to read
and re-read the neutral [s]tatement of the [c]ase on several occasions during attorney
questioning” and “several of the [prospective] jurors expressed confusion over the
process and an unwillingness to participate until hearing something about the facts of the
case.” He goes on to state that “these errors of law and irregularities compromised jury
selection to such an extent as to result in a miscarriage of justice.”
       D.D. cites to only a single instance where the trial court reread portions of the
neutral statement of case to the jury panel in response to a prospective juror’s question:
“Is this an adult that hit or the child [sic] or child that hit a child supposedly?” We cannot
attribute this single instance to the trial court’s ruling.
       Moreover, we disagree with the characterization that prospective jurors were
unwilling to participate in the hearing until they heard facts about the case. What the
record shows is that they were unwilling to commit to any particular outcome or
determination until all the facts were before them. That outlook is proper for a

                                               11.
prospective juror. We also reject the characterization that prospective jurors expressed
confusion over the process. It is not uncommon for prospective jurors to have
uncertainty as to trial practice and process. We cannot attribute that uncertainty to the
trial court’s ruling on D.D.’s motion in limine No. 1.
       Notably, the trial court permitted D.D.’s counsel to reference the information
contained in his brief opening statement when examining the jury panel. D.D. does not
contend he was denied the opportunity to do so. Moreover, the court read the following
neutral statement of the case to the panel, which was approved by D.D.’s counsel and
contained much of the same information as the brief opening statement: “This case
involves an incident that took place in a residential neighborhood in Bakersfield on
Monday, February 22, 2016[,] at approximately 4:00 P.M. Plaintiff [D.D.] was six years
old at the time of the incident. Plaintiff [D.D.] claims that Defendant . . . Pitcher is
responsible because Defendant Pitcher while riding his bicycle ran over Plaintiff [D.D.]’s
leg. Defendant Pitcher claims that he did not run over Plaintiff [D.D.]’s leg. Plaintiff
[D.D.]’s left leg was broken. Plaintiff [D.D.] is also claiming damages, general damages,
for the injuries he suffered. Defendant . . . Pitcher denies any responsibility for these
damages.”
       On the record before us, we are unable to conclude it is reasonably probable D.D.
would have received a more favorable result had the court unconditionally granted his
motion in limine No. 1.
       C.       Motion In Limine No. 9 (To Exclude Testimony of Mayra A.)*
                1. D.D. Failed to Preserve His Objections to Mayra’s Testimony.
       D.D.’s motion in limine No. 9 sought to prohibit “any evidence, and specifically
testimony of Mayra [A.], alleging that [D.D.] is hyper, a bad listener, and/or on a prior
occasion, rode his bicycle into the street” on grounds the evidence was “(a) improper

       *   See footnote, ante, page 1.


                                              12.
character evidence, (b) irrelevant, and (c) unduly prejudicial.” The motion was based on
deposition testimony given by Mayra.
       The trial court’s initial inclination was to grant the motion. However, after
defense counsel informed the court that “what may come out in testimony is that there
were instances where the witness had to send the boy home for riding his bike up and
down the street and the sidewalk, onto driveways,” the court stated, “I thought it was one
prior occasion. It’s being characterized as one prior occasion.” The court continued,
“Well, if you show me the deposition testimony, and I’ll reconsider it. But I’ll do that on
the basis of perhaps habit or customary behavior of the child.” The court ruled, “I’ll
grant [the motion] for purposes of opening statement until I have the opportunity to rule.
But if you’ll show me the testimony . . . I’ll reconsider.”
       Thus, the trial court granted the motion in limine for purposes of the parties’
opening statements and deferred ruling on the motion for purposes of trial testimony.
D.D. does not cite to any subsequent ruling by the trial court on motion in limine No. 9
and our review of the record does not reveal any.
       At trial, Mayra testified, as follows:

              “Q. And on that day [D.D.] was riding his bike or riding that bike
       on the street and the sidewalk, on the driveways?

              “A. Yes. [¶] . . . [¶]

              “Q. Okay. And before this accident had you ever seen [D.D.] riding
       his bike across the street?

              “A. Yes.

              “Q. From driveway to driveway across the street?

              “[D.D.’s counsel]: Objection. Leading.

              “THE COURT: Sustained.

       “BY [Pitcher’s counsel]:



                                                13.
             “Q. Had you ever seen—tell me how [D.D.] would ride his bike in
      the neighborhood. Was it just on the sidewalk or was he all over?

             “A. In our neighborhood, yeah.

             “Q. Right. So in the street?

             “A. In the street, yes.

             “Q. On—

             “A. Sidewalk, yes.

             “Q. On other people’s properties?

             “[D.D.’s counsel]: Objection. Leading.

             “THE COURT: Overruled.

             “[Mayra]: Yes.

      “BY [Pitcher’s counsel]:

            “Q. Okay. And did you ever have to tell [D.D.] to go home because
      he wasn’t listening?

             “[D.D.’s counsel]: Objection. Leading.

             “THE COURT: Overruled.

             “[Mayra]: Maybe a couple of times, uh-huh.

      “BY [Pitcher’s counsel]:

             “Q. And why did you tell him to go home after he wouldn’t listen to
      you?

            “A. I remember one time that I told him maybe he’s going to have
      some accidents and go home, yeah.”
      D.D.’s counsel never renewed his objections to the testimony on any grounds set
forth in his motion in limine No. 9. The only objections raised by D.D.’s counsel were
that certain questions posed to Mayra were leading. D.D. is not challenging the trial
court’s rulings on those objections. Furthermore, no testimony was elicited concerning



                                            14.
D.D.’s alleged hyperactivity, although the record does reveal Pitcher’s counsel made an
erroneous reference during closing argument that such testimony had been given. No
objection was made to the erroneous reference.
       When a trial court defers ruling on a motion in limine, it is incumbent upon
counsel to press for a ruling. (People v. Johnson (2018) 6 Cal.5th 541, 586 (Johnson).)
Failure to do so forfeits any claim of error unless a renewed objection to the evidence is
made during trial. (Ibid.; People v. Holloway (2004) 33 Cal.4th 96, 133 (Holloway);
Schwartz, supra, 2 Cal.App.5th at pp. 452–453.) “When a court has not finally ruled on
an in limine motion, . . . Evidence Code section 353 requires a timely objection during
presentation of the evidence at trial to preserve the issue on appeal.” (Schwartz, at
p. 452.)
       Here, the trial court expressly limited its ruling to opening statements. Although
the court indicated it would rule at a later point in time, the record does not reveal it did
so. In addition, there is no indication in the record that D.D. ever pressed the court for a
final ruling. Consequently, D.D. was required to renew his objections during trial to
preserve them for appeal. (Johnson, supra, 6 Cal.5th at p. 586; Holloway, supra, 33
Cal.4th at p. 133.) He did not do so and has forfeited the issue. (Johnson, at p. 586;
Holloway, at p. 133.)
              2. Claims of Error Concerning Mayra’s Testimony are Without Merit.
       In addition, we find no merit in D.D.’s claims of error concerning the trial court’s
ruling on motion in limine No. 9. The motion was premised on Mayra’s deposition
testimony concerning D.D.’s bicycle riding habits. That testimony was not based on
observance of a single instance but rather on several instances. The court could have
reasonably determined this evidence was admissible under Evidence Code section 1105,
which provides: “Any otherwise admissible evidence of habit or custom is admissible to
prove conduct on a specified occasion in conformity with the habit or custom.”



                                              15.
       Testimony concerning D.D. not heeding Mayra’s prior warnings is arguably a
closer question given D.D.’s age and the fact a child is not subject to the same standard of
care as an adult. (Daun v. Truax (1961) 56 Cal.2d 647, 654.) Yet, the trial court could
have determined those prior warnings were relevant to Pitcher’s defense of contributory
negligence. (Smith v. Americania Motor Lodge (1974) 39 Cal.App.3d 1, 8-9; but see
Christian v. Goodwin (1961) 188 Cal.App.2d 650, 655 [five-year-old child is incapable
of contributory negligence as a matter of law].) In any event, D.D. did not object at trial
and we need not decide the substantive merits of this claim of error.
       Finally, as noted, Mayra did not testify as to the alleged hyperactivity of D.D.
Thus, there is no basis for a related claim of error.
       D.       Motion In Limine No. 12 (To Exclude Testimony of Pitcher’s Expert)*
       In his motion in limine No. 12, D.D. moved to exclude “any and all medical
opinions offered by biomechanical engineer, Aaron Souza, as well as [his] unsupported,
improper, and entirely speculative biomechanical opinions . . . pertaining to the cause of
[D.D.’s] injuries.” D.D. contended Souza’s opinions were “speculative, lack[ed]
foundation, based on assumptions which are not supported by the record, conclusory, and
thereby irrelevant and offering no probative value, but rather unduly prejudicial.” D.D.
contended Souza “is not a medical doctor” and is therefore “unqualified to offer medical
testimony regarding [D.D.’s] injuries.” He also contended that because Souza was
unable to determine the point of impact of the bicycles and their speed, Souza “was
entirely unable to test his hypothesis in violation of People v. Kelly[4].”
       The trial court denied the motion. The trial judge explained, “I would deny that as
a motion in limine. It may be a good statement of the law, but I’ll hear what . . . Souza’s


       *   See footnote, ante, page 1.
       4 People v. Kelly (1976) 17 Cal.3d 24 (Kelly), abrogated by statute on unrelated
point in People v. Wilkinson (2004) 33 Cal.4th 821, 845–848.


                                              16.
foundation for his testimony is before I rule.” D.D. requested the court hold a hearing
under Evidence Code section 402 (402 hearing) on the issue but the court denied his
request.
       The trial court’s ruling clearly shows the judge preferred to hear Souza’s
foundational testimony before ruling on the admissibility of his opinions. In so ruling,
the court did not foreclose D.D., in any way, from objecting to Souza’s testimony if, and
when, necessary.
              1. D.D.’s Claims of Error Related to Motion In Limine No. 12.
       D.D. argues the trial court erred in ruling on his motion in limine No. 12 for a
multitude of reasons. D.D. presents those reasons in a scattershot and disjointed manner.
We do our best to consolidate and summarize his contentions below.
       D.D. contends (1) the court should have granted his request for a 402 hearing;
(2) there was an insufficient foundation for Souza’s opinion; (3) Souza should not have
been permitted to point out arguable discrepancies between D.D.’s deposition testimony
and trial testimony; (4) Souza’s opinion was a “medical opinion” and he should not have
been permitted to contradict the testimony of D.D.’s treating physician; (5) Souza’s field
of expertise is a new science that does not meet the standard set forth in Kelly, supra, 17
Cal.3d 24, and he was unable to test his hypothesis in violation of Kelly; and (6) the trial
court should have, on its own motion, allowed voir dire of Souza during trial.

              2. The Trial Court Was Within Its Discretion to Deny the 402 Hearing.
       Evidence Code section 402 provides, in relevant part: “The court may hear and
determine the question of the admissibility of evidence out of the presence or hearing of
the jury . . . .” (Id., subd. (b).) “In determining the admissibility of evidence, the trial
court has broad discretion. Thus, it is within the [trial] court’s discretion whether or not
to decide admissibility questions under Evidence Code section 402, subdivision (b)




                                              17.
within the jury’s presence.” (People v. Williams (1997) 16 Cal.4th 153, 196; see People
v. Slocum (1975) 52 Cal.App.3d 867, 888 [same].)
       “ ‘Under the abuse of discretion standard, “a trial court’s ruling will not be
disturbed, . . . unless the trial court exercised its discretion in an arbitrary, capricious, or
patently absurd manner that resulted in a manifest miscarriage of justice.” ’ ” (People v.
Jones (2013) 57 Cal.4th 899, 924.) “[T]here is no abuse of discretion requiring reversal
if there exists a reasonable or fairly debatable justification under the law for the trial
court’s decision or, alternatively stated, if that decision falls within the permissible range
of options set by the applicable legal criteria.” (Cahill v. San Diego Gas & Electric Co.
(2011) 194 Cal.App.4th 939, 957.)
       It is often the case that “until the evidence is actually offered, and the court is
aware of its relevance in context, its probative value, and its potential for prejudice, . . .
the court cannot intelligently rule on admissibility.” (People v. Jennings (1988) 46
Cal.3d 963, 975, fn. 3.) Here, the trial court could have reasonably determined that it
could best rule on questions of admissibility only after hearing the evidence in context
and that a 402 hearing was not the best method to determine whether a sufficient factual
basis could be laid for Souza’s testimony. Moreover, in light of the fact that D.D.’s trial
testimony arguably differed from his deposition testimony, the court’s decision to defer
ruling appears, in hindsight, to have been warranted. We conclude the court acted within
its discretion in denying the request for a 402 hearing.
               3. D.D. Failed to Preserve His Objections for Appeal.
Souza’s Testimony
       During trial, Souza was questioned concerning his expert qualifications. After so
testifying, Pitcher’s counsel requested that Souza be allowed to give expert testimony.
The trial court responded, “Well, proceed, and then I’ll hear any objections.” D.D. did
not object.



                                               18.
       In fact, D.D.’s counsel only objected twice during the entirety of Souza’s
testimony. Souza testified, without objection, as to (1) his expert qualifications; (2) his
inspection of the scene of the accident, Pitcher’s bicycle, and a picture of D.D.’s bicycle;
(3) the task he was charged with, i.e., “[t]o ascertain if the alleged injuries, slash,
conditions that [D.D.] is claiming are consistent with the dynamics of the incident”; to
consider the different scenarios offered by the parties to “see if any of them make sense,
all of them do, [or] none of them do”; and whether he could “create a biomechanical
analysis and figure out what happened”; (4) his review of written discovery responses,
and D.D.’s deposition and trial testimony; (5) the competing scenarios offered by D.D.
and Pitcher as to the manner in which the accident occurred; (6) measurements of the tree
radius, length of sidewalk, and the length of D.D.’s body and torso; and (7) the various
positions of D.D.’s body as testified by the parties.
       Without objection, Souza opined that, under the first of D.D.’s proffered scenarios,
“at five miles an hour [Pitcher’s] bike would have to turn. It would have to be about half
an inch from the tree, half an inch, imagine that. So the handlebars have to almost skim
the tree. And you have to follow the radius or circumference of that tree, meaning that
that half an inch the bike has to stay half an inch away from the tree the entire time
you’re turning. The bike has to angle. If you think about . . . those high speed
motorcycles that go back and forth, they go down really far. Well, . . . Pitcher would
have to be at 35 degrees. . . . [¶] . . . The rider has to be at 35 degrees in order to run
over [D.D.]’s leg exactly at mid shaft. . . . [¶]. . . [¶] So the problems we have with this
scenario is that you’re half an inch away, the rider has to be at 35 degrees, which I bike a
lot, and I couldn’t do this maneuver. And then you have to go over with just the front
wheel and somehow the back wheel just doesn’t go over. And then remember the bicycle
that [D.D.] stated that was near him was somewhere in that vicinity as well next to him.
So if [sic] somehow Mr. Pitcher would have to miss the bicycle as well.”



                                              19.
       Souza continued, still without objection: “[Pitcher’s] left handlebar would have to
be a half an inch away from the tree.” When asked the reason for his opinion, Souza
testified, “To fit the scenario where the center, the tire, will go over exactly mid shaft of
that left leg.” Souza was asked, “You mean is that where [D.D.]’s injury was?” Souza
responded, “Correct. You have the facts I’m sure from the orthopedic that came in here,
and I won’t bore you with those facts. The lower leg right in the middle of that lined up
exactly with that scenario. That was the only way I could get the tire to go there, but it
still didn’t follow the facts of the case.”
       Souza opined that, under D.D.’s version of events, Pitcher’s bicycle, if traveling at
five miles per hour “would have had to have operated at half an inch away from the tree
at a [35- or] 36-degree angle to the ground” the entire time to hit D.D.’s leg where he was
injured. Souza also testified that, under D.D.’s version of events, if Pitcher was traveling
at 10 miles an hour (as testified to by Pitcher at deposition), Pitcher would miss D.D.’s
leg entirely.
       Souza continued his testimony and opined as to what the mechanics of the
accident would have been if D.D.’s body was positioned at other angles relative to
Pitcher’s house. He concluded Pitcher’s bicycle would strike D.D.’s body at areas
different from the area of actual injury. He testified, “The only [scenario] that fit was the
five-mile an hour when I talked about half an inch away from the tree, which more than
likely would not occur. It doesn’t make sense that someone would sit at half an inch and
then the angle. It’s possible, but definitely not probable.”
       All the foregoing testimony was elicited without a single objection or motion to
strike from D.D.’s counsel.
       Following that testimony, Souza was asked, “So in your experience as a
biomechanical engineer for many years you don’t believe that that scenario is likely,
more likely than not?” At this point, D.D.’s counsel lodged his first of only two
objections—that the testimony was “outside the scope of [Souza’s] expertise.” The trial

                                              20.
court overruled the objection and Souza was permitted to reiterate his opinion “that it’s
possible but it’s more likely than not that it would not occur because of the things that I
just went over.”
       Thereafter, Souza opined as to mechanics of the other scenarios offered by the
parties and the likelihood the accident occurred under each of those scenarios. During
this remaining testimony, only a single objection was raised by D.D.’s counsel to the
effect that Souza should not be permitted to testify as to the hearsay contents of medical
records. The objection was sustained and is of no consequence to our determination of
this appeal.
Analysis
       Pitcher argues that “[D.D.]’s belated objection to a single follow-up question,
which merely elicited a recapping of prior testimony, did not cure his prior failure to
object.” Pitcher notes, by the time D.D. raised his first of two objections, “Souza already
had testified, without objection, about the improbability of [D.D.]’s description of the
accident, as well as the evidentiary basis for his opinion.” (Italics omitted.)
       In reply, D.D. argues he did “everything required to make and preserve the
arguments on appeal” including (1) taking Souza’s deposition; (2) making a motion in
limine; (3) requesting a preliminary hearing under Evidence Code section 402;
(4) requesting that he be allowed to call Souza in his case-in-chief; (5) making the first of
his two objections; and (6) attempting to cross-examine Souza on his qualification and
tasked charge “only to be shut down by the trial court.” We believe Pitcher has the better
argument.
       Taking Souza’s deposition, by itself, did nothing to preserve D.D.’s objections for
appeal. Nor did D.D.’s request to call Souza in his case-in-chief. D.D. does not cite to
any law and provides this court with no analysis to support these contentions.
       As noted, the trial court deferred ruling in limine on the admissibility of Souza’s
testimony. Again, under such circumstances, it was necessary for D.D. to renew his

                                             21.
objections at the time of trial in order to preserve them for appeal. (Johnson, supra, 6
Cal.5th at p. 586; Holloway, supra, 33 Cal.4th at p. 133; Schwartz, supra, 2 Cal.App.5th
at p. 452.) D.D.’s objections were not preserved merely by making the motion.
       We have determined the trial court was within its discretion to deny the request for
a 402 hearing and to, instead, hear the foundational facts during trial before ruling on the
admissibility of Souza’s testimony. Immediately after Pitcher requested that Souza be
allowed to provide expert testimony, the court indicated Pitcher could proceed but that
the court would hear any objections. Yet no objections (save the two objections
discussed) were made. The mere request for a 402 hearing did not preserve the
objections raised in D.D.’s motion in limine No. 12.
       Also, it is an unfair characterization to contend the trial court “shut down” cross-
examination as to Souza’s qualifications and task engagement. The record shows D.D.
was permitted to cross-examine on those subjects and that only a single objection was
raised and sustained when D.D. attempted to impeach the witness with the declaration of
Pitcher’s counsel. The subject matter, in general, was not foreclosed.
       As to D.D.’s objection that certain testimony would exceed the scope of Souza’s
expertise, we believe Pitcher’s characterization of the objection is accurate. The question
posed to Souza was designed to recap his testimony. By the time the question was asked,
the information necessary to answer it had already been imparted to the jury without
objection.
       Finally, we reject D.D.’s claim that it would have been futile to object to Souza’s
testimony. Nothing in the record suggests this is the case. The contention is based on
pure speculation.
       We conclude D.D. failed to preserve the objections contained in his motion in
limine No. 12 by failing to renew them during trial.




                                             22.
              4. D.D.’s Claims of Prejudicial Error are Without Merit.
       Considering the merits of D.D.’s substantive claims, we conclude no error
occurred in connection with Souza’s testimony.
       Souza laid out a sufficient evidentiary basis for his opinion. He considered the
parties’ competing versions of events as testified to at trial and deposition, their discovery
responses, and the information he gathered from his inspections. D.D. does not point to
any specific trial testimony wherein Souza assumed facts unsupported by the evidence.
       In order to perform a thorough analysis, Souza was required to consider and
address each of the varying contentions of the parties concerning the manner in which the
accident occurred. By the time he testified, D.D. had already testified and had, himself,
admitted to testifying at deposition to differing accounts of the accident. It is hard to
conceive any prejudicial error as a result of acknowledging and addressing those differing
versions of events and D.D. fails to demonstrate any such error.
       The contention that the field of biomechanics and bioengineering are new fields of
science requiring examination under Kelly, supra, 17 Cal.3d 24 is without merit. Kelly
generally stands for the proposition that expert opinion based on novel scientific methods
are inadmissible if those methods have not gained “general acceptance . . . in the relevant
scientific community.” (Id. at p. 30.) Kelly is not applicable. An approach is not
considered novel when it is based on “long-accepted way[s] of observing physical items,
applying the scientific method to those observations and deriving an opinion from them.”
(People v. Peneda (1995) 32 Cal.App.4th 1022, 1030.) Here, Souza relied on standard
mathematics and the laws of physics in rendering his opinion—e.g., the measurement of
distances and angles, and the speed and momentum of Pitcher as he rode his bicycle.
Such scientific methods are not unique to the fields of biomechanics and bioengineering
and are generally accepted in the scientific community.5

       5Pitcher notes numerous cases have been reported where accident reconstruction
testimony from biomechanical experts and accident reconstruction experts has been

                                             23.
       We also reject the claim that Souza’s testimony constituted a medical opinion.
The claim in D.D.’s motion in limine was that Souza could not render an opinion on the
type of fracture suffered by D.D. Notably, it was only on D.D.’s cross-examination of
Souza that such information came out on trial. Because D.D. himself elicited this
information from Souza at trial, any claimed error was invited and cannot support
reversal of the judgment. (Norgart v. Upjohn Co. (1999) 21 Cal.4th 383, 403 [“ ‘Where a
party by his conduct induces the commission of error, he is estopped from asserting it as
a ground for reversal’ on appeal.”].)
       Moreover, the claim that Souza should not have been allowed to contradict the
medical testimony of D.D.’s orthopedic surgeon, Dr. Andrea Snow, is without merit.
D.D. has failed to identify any specific trial testimony of Souza’s that was incompatible
with that of Snow.6




admitted into evidence, citing: People v. Duenas (2012) 55 Cal.4th 1, 17–18
(biomechanical expert); Romine v. Johnson Controls, Inc. (2014) 224 Cal.App.4th 990,
998 (same); Hartt v. County of Los Angeles (2011) 197 Cal.App.4th 1391, 1404 (accident
reconstruction expert); DePalma v. Rodriguez (2007) 151 Cal.App.4th 159, 164–166
(biomechanical expert); Greer v. Buzgheia (2006) 141 Cal.App.4th 1150, 1153 (accident
reconstruction expert); Williams v. Volkswagenwerk Aktiengesellschaft (1986) 180
Cal.App.3d 1244, 1258, footnote 5 (same); Pineda v. Los Angeles Turf Club, Inc. (1980)
112 Cal.App.3d 53, 58–59 and footnote 3 (biomechanical/accident reconstruction expert);
People v. French (1978) 77 Cal.App.3d 511, 523–524 (accident reconstruction expert);
Box v. California Date Growers Assn. (1976) 57 Cal.App.3d 266, 275 (same). Although
none of these cases hold that the fields of biomechanics and bioengineering are generally
accepted within the scientific community, they do illustrate the use of such experts in
litigation is not uncommon.
       6 We note Snow was asked the following question at trial and gave the following
answer: “Q: What if you had been told it was a child’s bike falling on the boy’s leg, that
that’s what caused [his injury]?” “A: I think that would have been suspicious to cause
this level of trauma to [D.D.].” Souza’s testimony is not inconsistent with Snow’s
testimony. Souza never opined it was D.D.’s bicycle falling on D.D.’s leg that caused his
injury.


                                            24.
       Finally, we are unaware of any authority to support the contention that the trial
court should have, on its own motion, allowed voir dire of Souza during trial once D.D.
raised his first objection to Souza’s testimony. D.D. does not cite to any such authority.
       Thus, we find no merit in D.D.’s claims of error concerning Souza’s testimony.

II.    THE TRIAL COURT DID NOT ERR IN DENYING D.D.’S MOTION FOR A NEW
       TRIAL*
       “[A] trial judge is accorded a wide discretion in ruling on a motion for new trial
and . . . the exercise of this discretion is given great deference on appeal. [Citations.]
However, we are also mindful of the rule that on an appeal from the judgment it is our
duty to review all rulings and proceedings involving the merits or affecting the judgment
as substantially affecting the rights of a party (see Code Civ. Proc., § 906), including an
order denying a new trial. In our review of such order denying a new trial, as
distinguished from an order granting a new trial, we must fulfill our obligation of
reviewing the entire record, including the evidence, so as to make an independent
determination as to whether the error was prejudicial.” (City of Los Angeles v. Decker
(1977) 18 Cal.3d 860, 871–872, italics omitted.)
       Pitcher acknowledges he did not file an opposition to D.D.’s motion for a new
trial. D.D. contends that, as a result, Pitcher “has now waived all opposition to the legal
errors and abuse of judicial discretion raised by [D.D.] in his Motion for New Trial, as
well as on appeal,” citing California Rules of Court (CRC), rule 8.54(c) and Sprague v.
Equifax, Inc. (1985) 166 Cal.App.3d 1012, 1050 (Sprague). Neither authority stands for
the proposition that the failure to oppose a motion for new trial which is ultimately
denied by the court operates to waive any argument on appeal that the judgment should
be affirmed.




       *   See footnote, ante, page 1.


                                             25.
       CRC, rule 8.54 applies to motions made in a reviewing court. The motion for a
new trial was made to the trial court. Moreover, CRC, rule 8.54 only provides that a
“failure to oppose a motion [in the reviewing court] may be deemed a consent to the
granting of the motion.” (Italics added.) The language is permissive, not mandatory.
       The citation to Sprague is likewise inapposite. It merely stands for the proposition
that “ ‘every [appellate] brief should contain a legal argument with citation of authorities
on the points made. If none is furnished on a particular point, the court may treat it as
waived, and pass it without consideration.’ ” (Sprague, supra, 166 Cal.App.3d at
p. 1050, italics added.) Like CRC, rule 8.54, the point applies to appellate proceedings
and is permissive, not mandatory.
       D.D.’s motion for a new trial was grounded upon the same arguments he makes on
appeal. Having reviewed and considered those arguments and the entire record on
appeal, we conclude the court did not abuse its discretion in denying D.D.’s motion for a
new trial.
                                      DISPOSITION
       The judgment is affirmed. Costs on appeal are awarded in favor of respondent
David Pitcher.



                                                                                DETJEN, J.
WE CONCUR:



POOCHIGIAN, Acting P. J.



SNAUFFER, J.




                                             26.